DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Claim Objections
Regarding Claim 10, line 2, it appears that the term “perform” should be changed to “performing”.
Regarding Claim 12, line 2, it appears that the term “perform” should be changed to “performing”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding Claim 1, line 4, it is not clear what is meant by the term “type”. 
Regarding Claim 1, line 5, it is not clear what is meant by the language “relatively small”. 
Regarding Claim 1, line 5, it is not clear what is meant by the term “unspecified”. 
Regarding each of Claims 4 and 5, line 4, there is no antecedent basis for the term “taxi”.
Regarding Claim 7, line 2, it is not clear what is meant by the language “relatively small”. 
Regarding Claim 8, line 4, it is not clear what is meant by the term “type”. 
Regarding Claim 8, line 5, it is not clear what is meant by the language “relatively small”. 
Regarding Claim 8, line 5, it is not clear what is meant by the term “unspecified”. 
Regarding each of Claims 11 and 12, line 4, there is no antecedent basis for the term “taxi”.
Regarding Claim 14, line 2, it is not clear what is meant by the language “relatively small”. 
Regarding Claim 15, line 5, it is not clear what is meant by the language “relatively small”.  
Regarding each of Claims 18 and 19, line 4, there is no antecedent basis for the term “taxi”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewinson et al. (U.S. Pat. Publ. No. 2007/0276595, hereinafter “Lewinson”).    
Specifically, regarding Claim 1, Lewinson discloses a route retrieval apparatus comprising a route retrieval unit configured to perform route retrieval from a departure place to a destination (Abstract), the route retrieval retrieving a route using one or two or 
Regarding Claim 2, Lewinson discloses the sharing type moving means includes  ride sharing (¶ [0023]).  
Regarding Claim 3, Lewinson discloses that the route retrieval unit is configured to perform the route retrieval from the departure place to the destination (¶ [0035]), the route retrieval retrieving the route including the usage of the sharing type moving means (e.g., if the vehicle is available for usage), such that usage of the car sharing, is restricted to at least one of usage from an access point to a corresponding vehicle in the periphery of the departure place and usage to the access point in the periphery of the destination (e.g., an “Optimized Travel Route”; ¶ [0035]). 
Regarding Claim 4, Lewinson discloses that the route retrieval unit is configured to perform the route retrieval from the departure place to the destination (¶ [0035]), the route retrieval retrieving the route including the usage of the sharing type moving means, such that usage of the ride sharing is restricted to at least one of usage from the departure place and usage to the destination (by filtering a user, the “Optimized Travel Route” is used which is a route that corresponds to the actual person’s route rather than simply some geometric representation (¶ [0035]).
Regarding Claim 5, Lewinson discloses that the route retrieval unit is configured to perform the route retrieval from the departure place to the destination (“Optimized Travel Route”; ¶ [0035]), the route retrieval retrieving the route including the usage of the sharing type moving means, such that usage of the ride sharing [and the taxi] is restricted to at least one of usage from the departure place and usage to the destination (e.g., restriction via the departure and destination of an “Optimized Travel Route”).
Regarding Claim 6, Lewinson discloses a retrieval result delivery unit configured to cause a display to display a result of the route retrieval performed by the route retrieval unit (¶¶ [0042], [0043]).
Regarding Claim 7, Lewinson discloses that the sharing type moving means is a moving means in which the vehicle with the relatively small riding capacity compared with a public transportation is shared by the unspecified people (¶ [0023]).
 Claims 8-20 are directed to a method and medium and include limitations similar to those of Claims 1-7 and are therefore rejected for reasons at least similar to those discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833